DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 11/18/2021 in which claims 1-20 are pending, claims 1, 7, 10 are independent have been entered of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 10-11, 15-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunzke (US Pub. 2014/0181426).
Regarding claims 1 and 8, Fig. 1 of Grunzke discloses an apparatus, comprising: 
an array of memory cells [104]; and 
a controller [combination of 130, 112, 126, and 116], wherein the controller is coupled to the array of memory cells [104] and includes control circuitry configured to: 
store a number of sets of trim settings [in memory 128 and 126, paragraph 0022], wherein the number of sets of trim settings are each configured to provide particular operational characteristics for the array of memory cells [as discloses in paragraph 0022, trim setting is selected to improve reading and writing operations of the memory array 104]; and 
select a particular set of trims settings [one of the trim setting in memory 128 or 126, paragraph 0022] of the number of sets of trim settings including particular trim setting parameters to change a number of operational characteristics of the array of memory cells [paragraph 0022, trim settings are selected to reduce program error and programing time].
Regarding claims 2 and 10, Fig. 1 of Grunzke discloses wherein the operational characteristics include programming operation speed [as discloses in paragraph 0022, trim setting is selected to reduce programming time, which is improving programming speed] for the array of memory cells.
Regarding claim 6, Fig. 2 of Grunzke discloses the particular set of trim settings is selected by a host [240].
Regarding claim 7, Fig. 1 of Grunzke discloses an apparatus, comprising: 
an array of memory cells [104]; and 
a controller [combination of 130, 112, 126, and 116], wherein the controller is coupled to the array of memory cells [104] and includes control circuitry configured to: 
operate the array of memory cells using a particular set of trims settings, including particular trim setting parameters [paragraph 0022, select one of the trim settings in memory 128 or 126], selected to change operational characteristics for the array from current operational characteristics to desired operational characteristics [as discloses in paragraph 0022, trim setting is selected to improve reading and writing operations of the memory array 104].
Regarding claim 11, Fig. 1 of Grunzke discloses wherein the particular set of trim setting are selected from a group of sets of trim settings stored as a look up table [within memory 128 or 126 ] in the controller [130].
Regarding claim 15, Fig. 1 of Grunzke discloses a method, comprising: 
storing a number of sets of trim settings [in memory 128 or 126], wherein the number of sets of trim settings are each configured to provide particular operational characteristics [improve reading and writing operation, paragraph 0022] for a memory device; and 
selecting a particular set of trim settings from the number of trim settings based on desired operational characteristics of the memory device [as discloses in paragraph 0022, trim setting is selected to improve reading and writing operations of the memory array 104].
Regarding claim 16, Fig. 2 of Grunzke discloses furthering including selecting the particular set of trim settings [in memory 128] based on where the memory device will be used [base on Memory Device 0 to 3].
Regarding claim 17, Fig. 1 of Grunzke discloses further including selecting the particular set of trim settings to change operational characteristics of the memory device from current operational characteristics to desired operational characteristics [to a better operation with reduce error, paragraph 0022].

Claims 1, 7, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. 2010/0254193).
Regarding claim 1, Fig. 1 of Park discloses an apparatus, comprising: 
an array of memory cells [110]; and 
a controller [140], wherein the controller is coupled to the array of memory cells [110] and includes control circuitry configured to: 
store a number of sets of trim settings [in memory 144], wherein the number of sets of trim settings are each configured to provide particular operational characteristics for the array of memory cells [paragraphs 0060 and 0061]; and 
select a particular set of trims settings [Fig. 4 or paragraph 006] of the number of sets of trim settings including particular trim setting parameters to change a number of operational characteristics of the array of memory cells [improve memory operation and reduce programming time, paragraphs 0060 and 0061].
Regarding claim 7, Fig. 1 of Park discloses an apparatus, comprising: 
an array of memory cells [110]; and 
a controller [140], wherein the controller is coupled to the array of memory cells [110] and includes control circuitry configured to: 
operate the array of memory cells using a particular set of trims settings, including particular trim setting parameters [select one of the trims BR0 to BRN in memory 144], selected to change operational characteristics for the array from current operational characteristics to desired operational characteristics [paragraphs 0060 and 0061].
Regarding claim 15, Fig. 1 of Park discloses a method, comprising: 
storing a number of sets of trim settings [trim settings BR0 to BRN store in 144], wherein the number of sets of trim settings are each configured to provide particular operational characteristics [reduce programming time, paragraphs 0060 and 0061] for a memory device; and 
selecting a particular set of trim settings from the number of trim settings based on desired operational characteristics of the memory device [as shows in Fig. 3 and Fig. 4, particular trim settings are selected to perform a particular writing operation to reduce programming time, paragraphs 0060 and 0061].
Regarding claim 18, Fig. 3 of Park discloses selecting the particular set of trim settings based on desired power consumption for the memory device [as shows in Fig. 3, particular trim setting has particular operation voltage. Therefore, the trim setting is selected according to power consumption].

Claims 3, 4, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke (US Pub. 2014/0181426) in view of Navon et al. (US Pub. 2016/0217858).
Regarding claims 3, 4, and 9, Grunzke discloses all claimed invention, but does not specifically disclose wherein the desired operation characteristic include life span for the array of memory cells and data retention characteristics for the array of memory cells. However, paragraph 0035 of Navon discloses a memory device having trim setting that affects life span and data retention characteristics of the memory array cells.
Since Grunzke and Navon are both the same field of memory device, the purpose discloses by Navon would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to being able to adjust life span and data retention of the memory device for a purpose of controlling the life-span and data retention of the memory device.

Claim 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke (US Pub. 2014/0181426) in view of Jeong (US Pub. 2011/0110164).
Regarding claims 5 and 12, Grunzke discloses all claimed invention, but does not specifically disclose desired operational characteristics include storage density characteristics for the array of memory cells. However, paragraph 0052 discloses a memory device having trim setting that control memory storage density. Since memory density being controlled, programming voltage and programming bits for each cells are inherently controlled.
Since Grunzke and Jeong are both the same field of memory device, the purpose discloses by Jeong would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to being able to adjust trim setting corresponding to memory storage density for a purpose of controlling storage density of the memory device.

Claims 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke (US Pub. 2014/0181426)  in view of Gorobets et al. (US Pub. 2016/0179406).
Regarding claim 13, Grunzke discloses trim setting for controlling life span of memory device but does not specifically disclose trim setting to control allowable programming operation rate, a programming signal magnitude, and a programming signal length to manage a programing speed of the memory device. However, paragraph 0126 of Gorobets discloses disclose trim setting to control allowable programming operation rate, a programming signal magnitude, and a programming signal length to manage a programing speed of the memory device.
Since Grunzke, and Gorobets are both the same field of memory device, the purpose discloses by Gorobets would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to control programming rate, voltage for a purpose of improving memory operation.
Regarding claim 14, Grunzke disclose all claimed invention, but does no specifically disclose wherein wherein the particular set of trim settings include a particular number of sensing signals in a sensing operation, a particular sensing signal magnitude, a particular sensing signal length to manage a sensing speed of the memory device. However, paragraph 0126 of Gorobets disclose wherein the particular set of trim settings include a particular number of sensing signals in a sensing operation, a particular sensing signal magnitude, a particular sensing signal length to manage a sensing speed of the memory device.
Since Grunzke and Gorobets are both the same field of memory device, the purpose discloses by Gorobets would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to control programming rate, voltage, erasing signal, and sensing signals for a purpose of improving memory operation.
Regarding claim 19, Grunzke discloses trim setting for controlling life span of memory device but does not specifically disclose selecting the set of trim settings with a particular allowable programming operation rate, a particular programming signal magnitude, and a particular programming signal length to manage a life span of the memory device. However, paragraph 0126 of Gorobets discloses disclose selecting the set of trim settings with a particular allowable programming operation rate, a particular programming signal magnitude, and a particular programming signal length to manage a life span of the memory device.
Since Grunzke, and Gorobets are both the same field of memory device, the purpose discloses by Gorobets would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to control programming rate, voltage for a purpose of improving memory operation.
Regarding claim 20, Grunzke discloses trim setting for controlling life span of memory device but does not selecting the set of trim settings with a particular programming signal magnitude and a particular programming signal length to manage data retention characteristics of the memory device. However, paragraph 0126 of Gorobets discloses selecting the set of trim settings with a particular programming signal magnitude and a particular programming signal length to manage data retention characteristics of the memory device.
Since Grunzke, and Gorobets are both the same field of memory device, the purpose discloses by Gorobets would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to control programming rate, voltage for a purpose of improving memory operation.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825